DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 Response to Amendment
The preliminary amendment filed 7/23/2020 is accepted and entered. Accordingly, claims 1-20 are canceled and claims 39-44 are added.
Claims 21-44 are pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fourth optical path” recited in claim 26 must be shown or the feature canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 
Claim Objections
Claim 27 is objected to because of the following informalities:  The claim recites “…wherein the first optical apparatus comprises a non-polarizing a beam splitter”. It is best understood that the claim is intended to recite “…wherein the first optical apparatus comprises a non-polarizing [ beam splitter.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “an optical apparatus” in claim 21. The term “apparatus” here is a nonce word equivalent to “means”. The “optical apparatus” is coupled with functional language “configured to direct a first set of frequency shifted beams of light along a first optical path and to direct a second set of frequency shifted beams of light along a second optical path.”

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains Claim 26 recites “at least one beam of light from the second set of frequency shifted beams of light along a fourth optical path”, however this is not described in the specification.
Claims 26-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 26 recites “at least one beam of light from the second set of frequency shifted beams of light along a fourth optical path”, however this is not described in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 21-25, 33-36, and 39-44 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by MacPherson (US 6,396,069, hereinafter MacPherson; filed Jun. 25, 1999).
Regarding claims 21, 33, 39, and 42, MacPherson teaches an apparatus/method (Fig. 4) comprising: a light beam generator (141) configured to generate a plurality of frequency shifted beams of light (156, 158), the light beam generator comprising: a laser (col. 3, line 66- col. 4, line 10); an acousto-optic deflector (AOD) (156) and an acousto-optic frequency shifter (AOFS) (158); an optical apparatus (157) configured to direct a first beam of light along a first optical 
Regarding claims 22 and 34, MacPherson teaches the apparatus/method according to claims 21 and 33, wherein the first set of frequency shifted beams of light are generated with the acousto-optic deflector (Fig. 4: 156).
Regarding claims 23 and 35, MacPherson teaches the apparatus/method according to claims 21 and 33, wherein the second set of frequency shifted beams of light are generated with the acousto-optic frequency shifter (Fig. 4: 158).
Regarding claims 24 and 36, MacPherson teaches the apparatus/method according to claims 21 and 33, wherein the light beam generator further comprises a beam splitter (Fig. 4: 151) configured to propagate a first beam of light to the acousto-optic deflector (156) and a second beam of light to the acousto-optic frequency shifter (158).
Regarding claim 25, MacPherson teaches the apparatus according to claim 21, wherein the apparatus further comprises a second optical apparatus (Fig. 4: 154) configured to combine the first set of frequency shifted beams of light and the second set of frequency shifted beams of light.
Regarding claims 40 and 43
Regarding claim 41, MacPherson teaches the apparatus according to claim 40, wherein the apparatus further comprises a second optical apparatus (Fig. 4: 154) configured to combine the first frequency shifted beam of light with the second frequency shifted beam of light.
Regarding claim 44, MacPherson teaches the method according to claim 42, further comprising detecting light from the irradiated sample (Fig. 4: 164).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 26-29 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacPherson.
Regarding claim 26, MacPherson teaches the apparatus (Fig. 4) according to claim 25, wherein the second optical apparatus (154) is configured to propagate at least one beam of light from the first of the frequency shifted beams of light along a third optical path. The embodiment of Fig. 4 does not teach at least one beam of light from the second set of frequency shifted beams of light along a fourth optical path. However, MacPherson teaches an embodiment wherein the beams of light can be directed along multiple possible paths, and any reasonable number of optical paths can be employed (col. 16, lines 28-43). MacPherson further teaches the benefit of improved accuracy (col. 16, lines 21-28). It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the apparatus, as 
Regarding claim 27, MacPherson as adapted above teaches the apparatus according to claim 26, wherein the first optical apparatus comprises a non-polarizing beam splitter (157).
Regarding claim 28, MacPherson as adapted above teaches the apparatus according to claim 26, wherein the second optical apparatus comprises a beam splitter (154).
Regarding claims 29 and 37, MacPherson teaches the apparatus/method according to claims 26 and 33, wherein propagating light from the first set of frequency shifted beams of light and the second set of frequency shifted beams of light onto the sample comprises propagating the beams of light to the same with a mirror (175). However, MacPherson does not teach that mirror 175 is a scanning mirror. In another embodiment, MacPherson teaches using a scanning mirror (col. 16, lines 28-43). MacPherson further teaches the benefit of eliminating the need for other optical components and allowing for more complexity (col. 16, liens 28-43). It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the method using a mirror, as taught by MacPherson, with the method using a scanning mirror, as taught by MacPherson, for the benefit of eliminating the need for other optical components and allowing for more complexity.
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacPherson in view of Fuchs et al. (US 5,082,368, hereinafter Fuchs; filed Oct. 3, 1990).
Regarding claim 32, MacPherson teaches the apparatus according to claim 21. However, MacPherson does not teach the laser is a continuous wave laser. Fuchs teaches an apparatus .
Claims 30-31 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacPherson as applied to claim 29 above, and further in view of Honda (US 2012/0243081, hereinafter Honda; filed Mar. 19, 2012).
Regarding claims 30 and 38, MacPherson as adapted above teaches the apparatus/method according to claims 29 and 37. However, MacPherson does not teach the scanning mirror is a resonant scan galvanometer mirror. Honda teaches an apparatus using a resonant scan galvanometer mirror [0116]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a resonant scan galvanometer mirror, since it has been held to be within the general skill of a working in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 31, MacPherson as adapted above teaches the apparatus according to claim 29. However, MacPherson does not explicitly teach the photodetector is configured to detect fluorescence from the sample. Honda teaches an apparatus comprising a photodetector, wherein the photodetector is configured to detect fluorescence from the sample [0087]. Honda 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABRA FEIN whose telephone number is (571)272-0552.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/A.S.F/Examiner, Art Unit 2884